Case 2:19-cv-00989-DSF-DFM Document 1 Filed 02/08/19 Page 1 of 6 Page ID #:1



 1   XAVIER BECERRA
     Attorney General of California
 2   GIAM M. NGUYEN
     Supervising Deputy Attorney General
 3   COLIN A. SHAFF
     Deputy Attorney General
 4   State Bar No. 300301
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6039
 6    Fax: (213) 897-7604
      E-mail: Colin.Shaff@doj.ca.gov
 7   Attorneys for Defendants
     CDCR, H. Anglea, S. Kernan, and R. Diaz
 8
 9                      IN THE UNITED STATES DISTRICT COURT
10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                      CIVIL DIVISION
12
13
     Kirsanov, Stanislav, Kirsanov,               Case No. 2:19-CV-0989
14   Evgenia,
                                                   NOTICE OF REMOVAL OF
15                                     Plaintiffs, ACTION UNDER 28 U.S.C. §
                                                   1441(a) (FEDERAL QUESTION)
16                v.
17
     CDCR, et al.,
18                                                Action Filed: December 17, 2018
                                   Defendants.
19
20
          TO THE CLERK OF THE COURT:
21
          PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,
22
     Defendants California Department of Corrections and Rehabilitation, H. Anglea, R.
23
     Diaz, and S. Kernan (“Defendants”) hereby remove this action from the Superior
24
     Court of California, County of Ventura, to the United States District Court for the
25
     Central District of California.
26
27
28

                                              1
Case 2:19-cv-00989-DSF-DFM Document 1 Filed 02/08/19 Page 2 of 6 Page ID #:2



 1                               THE REMOVED ACTION
 2        1.   On December 17, 2018, the removed civil action titled Kirsanov v.
 3   California Department of Corrections et al., Case No. 56-2018-00521970-GU-PO-
 4   VTA, was commenced in the Superior Court of California, County of Ventura. A
 5   true and correct copy of the summons and Complaint is attached hereto as
 6   “Defendants’ Exhibit A.”
 7        2.   In the Complaint, Plaintiffs Stanislav and Evgenia Kirsanov
 8   (“Plaintiffs”), sued Defendants California Department of Corrections and
 9   Rehabilitation, H. Anglea, R. Diaz, and S. Kernan. At this time, “Warden Gabriel
10   Romo,” “Sierra Conservation Camp,” and “Ventura Conservation Camp 46” have
11   been named as defendants but have not yet been served. Plaintiff Stanislav
12   Kirsanov is an inmate in the custody of the California Department of Corrections
13   and Rehabilitation (“CDCR”) and is presently paroled. Generally, the Complaint
14   alleges that the named defendants are responsible for injuries caused to Plaintiff by
15   unknown persons.
16        3.   The Complaint asserts that all Defendants are liable for the following
17   eleven causes of action: (1) violation of Plaintiff Stanislav Kirsanov’s Eighth
18   Amendment right to be free from unreasonable and excessive force; (2) violation of
19   Plaintiff Stanislav Kirsanov’s First, Fourth, and Fourteenth Amendment rights to be
20   free from “deliberately indifferent policies, practices, customs, training, and
21   supervision”; (3) conspiracy to violate of Plaintiff Stanislav Kirsanov’s Fourth and
22   Fourteenth Amendment rights; (4) violation of Plaintiff Stanislav Kirsanov’s rights
23   under the California Constitution, Article 1, section 17; (5) violation of Stanislav
24   Kirsanov’s rights under California Civil Code section 51.7 and California common
25   law; (6) assault on Plaintiff Stanislav Kirsanov; (7) battery on Plaintiff Stanislav
26   Kirsanov; (8) negligence as to Plaintiff Stanislav Kirsanov; (9) negligent infliction
27   of emotional distress as to Plaintiff Stanislav Kirsanov; (10) intentional infliction of
28

                                               2
Case 2:19-cv-00989-DSF-DFM Document 1 Filed 02/08/19 Page 3 of 6 Page ID #:3



 1   emotional distress as to Plaintiff Stanislav Kirsanov; (11) premises liability; and
 2   (12) loss of consortium as to Plaintiff Evgenia Kirsanov.
 3                                REMOVAL IS TIMELY
 4        4.   Service of the summons and Complaint on Defendant California
 5   Department of Corrections and Rehabilitation, R. Diaz, and H. Anglea was
 6   effectuated on January 11, 2019, via personal service from OnPoint Legal, 3104 O
 7   Street, #353, Sacramento, CA 95816. Service was effectuated on Defendant S.
 8   Kernan on January 25, 2019. Service was not received for named defendants
 9   “Warden Gabriel Romo,” “Sierra Conservation Camp,” and “Ventura Conservation
10   Camp 46.” A true and correct copy of the service documents, indicating service on
11   Defendants CDCR, Diaz, Anglea, and Kernan are attached hereto as “Defendants’
12   Exhibit B.”
13        5.   Because the Complaint was first served on Defendants CDCR, Diaz,
14   Anglea on January 11, 2019, this Notice of Removal is timely under 28 U.S.C. §
15   1446(b)(1).
16      GROUNDS FOR REMOVAL: FEDERAL QUESTION JURISDICTION
17        6.    This Court has original jurisdiction over this action because it arises
18   under the U.S. Constitution and laws of the United States. 28 U.S.C. § 1331.
19   Claims 1, 2, and 3 are explicitly brought under 42 U.S.C. § 1983, and allege
20   violations of Plaintiff Stanislav Kirsanov’s rights under the First, Fourth, Eighth,
21   and Fourteenth Amendments. Removal is therefore permitted under 28 U.S.C. §
22   1441(a) based on federal question jurisdiction.
23        7.   This Court has supplemental jurisdiction over the remaining causes of
24   action and those not explicitly brought under the U.S. Constitution or the laws of
25   the United States because they are “so related to claims in the action” over which
26   the Court has original jurisdiction “that they form part of the same case or
27   controversy.” 28 U.S.C. § 1367(a).
28

                                               3
Case 2:19-cv-00989-DSF-DFM Document 1 Filed 02/08/19 Page 4 of 6 Page ID #:4



 1                                          VENUE
 2        8.    Venue is proper in the United States District Court for the Central
 3   District of California, because it is the district embracing the Superior Court of
 4   California, County of Ventura, in which the removed action is pending. 28 U.S.C. §
 5   1441(a).
 6                              UNSERVED DEFENDANTS
 7        9.    Unserved or defectively served defendants are not required to join in or
 8   consent to the removal of the action under 28 U.S.C. § 1446(b)(2)(A). See Destfino
 9   v. Reiswig, 630 F.3d 952, 957 (9th Cir. 2011).
10        10. As the only properly served defendants in this action at the time of the
11   filing of this Notice, Defendants CDCR, Diaz, Anglea, and Kernan join in seeking
12   removal of the action to federal court, and need not obtain the joinder or consent of
13   any other party to comply with 28 U.S.C. § 1446(b)(2)(A).
14                        PAPERS FROM REMOVED ACTION
15        11.   In accordance with 28 U.S.C. § 1446(a), copies of “all process,
16   pleadings, and orders served upon” Defendants CDCR, Diaz, Anglea, and Kernan
17   in the removed action are attached hereto as “Defendants’ Exhibit A.”
18        12. Because this action involves a claim for redress by a prisoner, and is
19   brought against a governmental entity or employee, Defendants request that the
20   Court screen the Complaint under 28 U.S.C. § 1915A and 42 U.S.C. § 1997e, and
21   dismiss the Complaint or some portion of it if Plaintiff has raised claims that are
22   legally frivolous, malicious, or fail to state a claim upon which relief may be
23   granted, or seek monetary relief from a Defendant who is immune from such relief.
24   28 U.S.C. § 1915A(a), (b); 42 U.S.C. § 1997e(c)(1), (2).
25        13. Defendants request thirty days to respond to the Complaint from the
26   service of the screening order.
27        //
28        //

                                               4
Case 2:19-cv-00989-DSF-DFM Document 1 Filed 02/08/19 Page 5 of 6 Page ID #:5



 1               NOTICE TO ADVERSE PARTIES AND STATE COURT
 2        14. In accordance with 28 U.S.C. § 1446(d), Defendants CDCR, Diaz,
 3   Anglea, and Kernan will promptly provide written notice of removal to all adverse
 4   parties and will promptly file a copy of this Notice of Removal with the Clerk of
 5   the Superior Court of California, County of Ventura.
 6
 7
 8
 9   Dated: February 8, 2019                      Respectfully submitted,
10                                                XAVIER BECERRA
                                                  Attorney General of California
11                                                GIAM M. NGUYEN
                                                  Supervising Deputy Attorney General
12
                                                  /s/ Colin A. Shaff
13
                                                  COLIN A. SHAFF
14                                                Deputy Attorney General
                                                  Attorneys for Defendants
15                                                CDCR, H. Anglea, S. Kernan, and R.
                                                  Diaz
16
     LA2019500224
17   53241624.docx

18
19
20
21
22
23
24
25
26
27
28

                                             5
Case 2:19-cv-00989-DSF-DFM Document 1 Filed 02/08/19 Page 6 of 6 Page ID #:6




                              CERTIFICATE OF SERVICE

Case Name:      Kirsanov, Stanislav, Kirsanov,            Case No.     2:19-CV-00989
                Evgenia v. CDCR, et al.

I hereby certify that on February 8, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL
QUESTION)
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on February 8, 2019, at Los Angeles,
California.


                R. Velasco                                         /s/ R. Velasco
                Declarant                                             Signature

LA2019500224
53244379.docx
